Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following Non-Final office action is in response to application filed on 04/19/2019.

Priority Date: Div.[#12/154,241]-[2008-05-21], Claim Status: Pending claims : 1-18

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
A service computer system…at least one processing unit…and configured to execute at least one of: 
means for email accounts associated with users to choose virtual mail packages, comprising:… in claims 1-20.

Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Rejection-35 U.S.C. 112
Rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, Second Paragraph: 

Claim Limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, but Disclosure of the Structure, Material, or Acts for Performing the Function Recited in a Claim Is Lacking, Insufficient, or Not Clearly Linked 

Claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claims 1-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

 	Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181


Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities[i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for transforming traditional email to virtual email application for sponsor advertisement.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim  recites the limitations of 
	Said… , responsive to instructions from said service computer system for 
	a) transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for… users to participate in online advertising, and configured to execute at least one of: 
	means for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps; 
	means for said Virtual Mail application to automatically insert mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered mailing addresses from email address books associated with said email accounts on said Virtual Mail application; means for said Virtual Mail application to provide functions for said email accounts to solicit or request sponsorship incentives from entities and individuals for creating virtual mails and converting traditional emails into virtual mails, including acquiring e-stamps, e- stickers or said entire virtual mail package; 
	means for said Virtual Mail application to automatically deposit sponsorship incentives in an Assets application of said email accounts on said service computer system upon determining user accumulated scores of said email accounts meet minimum sponsorship requirements of said entities and upon receiving acceptance clicks from said email accounts, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts for a pre-set timeframe; 	means for said Virtual Mail application to automatically present each virtual email associated with each email account in a virtual mail format with an envelope view, letter view, or e- 533334386.1 4/18/2019card view and with embedded sponsor advertisements upon said Virtual Mail application receiving a click to create a virtual mail or to convert traditional emails into virtual mails from said email account; 
	means for said Virtual Mail application to provide functions for said email accounts to preview and save said virtual mails before sending them; 
	means for said Virtual Mail application to automatically send said each virtual mail into virtual mailbox accounts associated with recipients on said service computer system upon receiving a click to send said virtual mail from said email account; 
	means for said Virtual Mail application to automatically present said email sent by said email account in a virtual mail format with an envelope view, letter view, or e-card view and with embedded sponsor advertisements in said virtual mailbox accounts associated with said recipients; and means for automatically factoring virtual mail activity data of said Virtual Mail application associated with said email account into user accumulated score calculation to change user accumulated score associated with said user account; 
	said …, responsive to instructions from said computer system for b) improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities, and configured to execute at least one of: 
	means for email accounts associated with entities to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like to apply them to emails on said Virtual Mail application; 	
	means for said Virtual Mail application to automatically insert mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered mailing addresses from email address books associated with said email accounts on said Virtual Mail application; 
	means for said Virtual Mail application to provide functions for said email accounts associated with said entities to insert sponsor advertisements for creating virtual mails or converting traditional emails into virtual mails; 
	means for said email accounts associated with said entities to send out each email with at least one sponsor advertisement in a virtual mail format to email accounts associated with recipients, wherein said entities include but not limited to businesses, charity 543334386.1 4/18/2019organizations, education and research institutions, government agencies, and other organizations; 
	means for said Virtual Mail application to automatically deposit sponsorship incentives in an Assets application of said email accounts associated with recipients on said service computer system upon receiving clicks on said sponsor advertisements from said email accounts associated recipients, wherein said email accounts associated with recipients meet minimum sponsorship requirements of said entities; and 
means for automatically factoring virtual mail activity data of said email accounts associated with said recipients into user accumulated score calculation to change user accumulated scores associated with said recipients on said service computer system.

The claimed method/system/machine simply describes series of steps for transforming traditional email to virtual email application for sponsor advertisement. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are commercial interaction/online sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, user devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 7, and 13.  
Furthermore, the dependent claims 2-6, 8-12 and 16-18 do not resolve the issues raised in the independent claims. The dependent claims 2-6, 8-12 and 14-18 are directed towards using , editing, updating user’s address books; display said virtual mails in said inbox to cut associated e-stamps and e-stickers; and generating e-commerce using computers and different human languages.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-6, 8-12 and 14-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Colson et al (US 2005/0108402 A1) in view of Flake et al (US 2008/0103896 A1). 

	Ref claim 1, Colson a service computer system, including RAM memory configured to run application programs(para [0114]; via “API” calls are provided to an email system…), said system comprising: 
	at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit; at least one communication link connected to the Internet (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…); 
	said processing unit, responsive to instructions from said service computer system for 
	a) transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for [[Internet users to participate in online advertising]], and configured to execute at least one of: 
	means for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…); 
	means for said Virtual Mail application to automatically insert mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered mailing addresses from email address books associated with said email accounts on said Virtual Mail application; 
	means for said Virtual Mail application to provide functions for said email accounts to solicit or request sponsorship incentives from entities and individuals for creating virtual mails and converting traditional emails into virtual mails, including acquiring e-stamps, e- stickers or said entire virtual mail package; 
	means for said Virtual Mail application to automatically deposit sponsorship incentives in an Assets application of said email accounts on said service computer system upon determining user accumulated scores of said email accounts meet minimum sponsorship requirements of said entities and upon receiving acceptance clicks from said email accounts, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts for a pre-set timeframe; 	means for said Virtual Mail application to automatically present each virtual email associated with each email account in a virtual mail format with an envelope view, letter view, or e- 533334386.1 4/18/2019card view and with embedded sponsor advertisements upon said Virtual Mail application receiving a click to create a virtual mail or to convert traditional emails into virtual mails from said email account; 
	means for said Virtual Mail application to provide functions for said email accounts to preview and save said virtual mails before sending them; 
	means for said Virtual Mail application to automatically send said each virtual mail into virtual mailbox accounts associated with recipients on said service computer system upon receiving a click to send said virtual mail from said email account; 
	means for said Virtual Mail application to automatically present said email sent by said email account in a virtual mail format with an envelope view, letter view, or e-card view and with embedded sponsor advertisements in said virtual mailbox accounts associated with said recipients; and means for automatically factoring virtual mail activity data of said Virtual Mail application associated with said email account into user accumulated score calculation to change user accumulated score associated with said user account; 
	said processing unit, responsive to instructions from said computer system for b) improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities, and configured to execute at least one of: 
	means for email accounts associated with entities to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like to apply them to emails on said Virtual Mail application (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…);	
	means for said Virtual Mail application to automatically insert mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered mailing addresses from email address books associated with said email accounts on said Virtual Mail application; 
	means for said Virtual Mail application to provide functions for said email accounts associated with said entities to insert sponsor advertisements for creating virtual mails or converting traditional emails into virtual mails; 
	means for said email accounts associated with said entities to send out each email with at least one sponsor advertisement in a virtual mail format to email accounts associated with recipients, wherein said entities include but not limited to businesses, charity 543334386.1 4/18/2019organizations, education and research institutions, government agencies, and other organizations; 
	means for said Virtual Mail application to automatically deposit sponsorship incentives in an Assets application of said email accounts associated with recipients on said service computer system upon receiving clicks on said sponsor advertisements from said email accounts associated recipients, wherein said email accounts associated with recipients meet minimum sponsorship requirements of said entities; and 
	means for automatically factoring virtual mail activity data of said email accounts associated with said recipients into user accumulated score calculation to change user accumulated scores associated with said recipients on said service computer system.  

	Colson does not explicitly disclose the step of Internet users to participate in online advertising.
	However, Flake being in the same field of invention discloses the step of Internet users to participate in online advertising (para [0057]; via online advertising environment Fig. 2-distributed architecture 200/group of publishers[sponsors] …[0069]; via …any online store that collects user data/information aggregated  from web email providers[sponsors] to form more user decryptions… )
	Therefore, it would have been obvious to one of ordinary skill in the art  the filing date of the claimed invention was made to modify the features mentioned by Colson to include the disclosures as taught by Flake to facilitate e-commerce advertisement from sponsored web email providers for marketing.

	Ref claim 2, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	means for said accounts associated with said users to edit mailing addresses on selected e- envelopes, e-cards, or address e-stickers and to automatically update said user's address books(para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…); 
	means for said accounts associated with said users to edit the contents inside said virtual envelopes and letter templates before sending said virtual mails; 
	means for said accounts associated with said users to send said virtual mails to accounts associated with recipients and to request recipients to send back associated e-stamps and e-stickers of said virtual mails; and 
	means to automatically insert special marks into e-stamps and e-stickers to differentiate used and unused ones, wherein said used e-stamps and e-stickers are those go through delivery process of virtual mails to reach mailbox accounts associated with recipients, and wherein said unused e-stamps and e-sticker are those acquired by said accounts associated with said users but have not been attached to virtual emails to be sent.  
	Ref claim 3, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	means for said accounts associated with said users to virtually cut received e-stamps and e-stickers, wherein said e-stamps and e-stickers are automatically sent to respective folders associated with said users under Assets application of said users by pre-configured or default sorting order(s) upon said accounts associated with said users activating said 553334386.1 4/18/2019cutting function, and wherein said pre-configured or default sorting order(s) is changeable by said accounts associated with said users (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…);
	means for said account associated with said users to display the back view of an envelope, e- stamp, e-sticker, or e-card and enlarged images of said envelope, e-stamp, e-sticker, or e- card, wherein said back view includes design and attribute information; and 
	means for said account associated with said users to reply, forward or delete said virtual mails and to print selected envelopes, letters, or e-cards one at a time or multiple at the same time.  
	Ref claim 4, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	means to automatically display said virtual mail in traditional email inbox view format, wherein additional columns related to e-stamp and e-sticker, status and the like are displayed (para [008-9];via email client devices, in Fig. 2…a device 21, such as a PC, PDA, PCS phone is interconnected to a computer network such as Internet, Intranet…linked by “SMTP”, “PPP”…user interface devises such as display [implied display virtual mail in traditional email box]…); and 
	means for an account associated with an user to select multiple virtual mails in said inbox to cut associated e-stamps and e-stickers at one time, wherein said e-stamps and e-stickers are automatically sent to Assets application associated with said user on said service computer system.  
	Ref claim 5, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	means for said accounts associated with said entities to send out virtual mails with e-stamps and e-stickers to mailbox accounts associated with recipients, wherein said virtual email letters and envelopes may contain said entities' logos, said e-stamps including collector e-stamps and standard e-stamps, and said e-stickers include any design of digital stickers, digital address stickers, e-savers, sponsor advertisements, and the like (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…); 
	means for said accounts associated with said recipients to virtually cut said e-stamps and e- stickers only after opening said virtual mails; and 
	means for said accounts associated with said recipients to print said virtual mails sent from said entities, wherein said e-stamps, e-stickers can be printed separately or with said virtual mail letters and envelopes.  
	Ref claim 6, Colson discloses  the service computer system of claim 1, wherein said system is a new generation online e-commerce and networking system using different computer and human languages, and is 563334386.1 4/18/2019presented on any electronic display devices, including a personal computer, laptop, portable device, and the like (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…).

	Claim 7 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claims 8 and 14 are rejected as per the reasons set forth in claim 2
	Claims 9 and 15 are rejected as per the reasons set forth in claim 3
	Claims 10 and 16 are rejected as per the reasons set forth in claim 4
	Claims 11 and 17 are rejected as per the reasons set forth in claim 5
	Claims 12 and 18 are rejected as per the reasons set forth in claim 6
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	
Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tsai et al (US 2004/0196858 A1) discloses International Network system Facilitating Message Exchange between Wireless Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698